UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)

RONALD E. PECK, )
)

Plaintiff, )

)

Vv. ) Civil Case No. 13-0073 (RJL)

)

SELEX SYSTEMS INTEGRATION, )
INC. and SELEX SISTEMI )
INTEGRATI, INC. KEY )
EMPLOYEE DEFERRED )
COMPENSATION PLAN, )
)

Defendants. )

MEMORANDUM OPINION

 

March @© . 2021 [Dkt, #83, #93]

Plaintiff Ronald E. Peck (“plaintiff or “Peck’’) filed this action alleging breaches
of state law and the Employee Retirement Income Security Act (“ERISA”) by defendants
SELEX Systems Integration, Inc. and SELEX Sistemi Integrati, Inc. Key Employee
Deferred Compensation Plan (together, “defendants” or “Selex”), and seeking payment of
employee benefits and other compensation. After prevailing on his ERISA claim, plaintiff
moved to recover attorney fees related to that claim. Mot. for Attys. Fees [Dkt. # 83]. I
referred this case to a magistrate judge to make a report and recommendation on plaintiffs
motion. Plaintiff thereafter filed a supplemental request for additional attorney fees related
to the pending fee petition. Supp. Req. [Dkt. # 90]. On November 16, 2020, Magistrate

Judge Meriweather issued a Report and Recommendation (the “R&R”) recommending that
I grant plaintiffs motion and award plaintiff $383,778.80 in attorney fees related to his
ERISA claim and $38,126.03 related to this fee petition, for a total fee award of
$421,904.83. Defendants objected to this Report and Recommendation on November 30,
2020. Defs. Obj. [Dkt. # 94]. Upon consideration of the R&R, the parties’ briefing, and
the applicable case law and legal standards, the Court ADOPTS IN PART the Report and
Recommendation [Dkt. #93], and OVERRULES IN PART Defendants’ Objections to the
Report and Recommendation [Dkt. #94].
BACKGROUND

Defendant Selex is a company based in Overland Park, Kansas, that manufactures
aviation navigation, landing, and surveillance systems. 03/24/16 Mem. Op. at 2; 06/02/17
Trial Tr. at 43:15-25 [Dkt. # 62]. Plaintiff Ronald Peck is an engineer who worked for
Selex in both its Kansas and Washington, D.C. offices from 1997 until 2012. 03/24/16
Mem. Op. at 2; 06/01/17 Trial Tr. at 64:13-17, 94:21-95:5 [Dkt. # 61]. In September 2012,
Selex terminated Peck, Selex’s then-Vice President of Business Development, after he
declined to return to the Overland Park, Kansas office to serve as the Vice President of
Quality Control and Business Improvement. PI.’s Trial Ex. 18, 10/01/12 Letter from Selex
to Peck (“Termination Letter”). Although Peck was an at-will employee, termination for
cause meant that Peck might not be eligible for certain employee benefits including
severance pay and deferred compensation under the Plan. Amend. Compl. 4 40-41.

After his termination, Peck sued Selex for benefits he alleges he accrued during his

employment but was denied. As detailed in the R&R, as relevant to this action, Peck
ultimately prevailed on his ERISA claim, and now seeks attorney fees related to both that
claim and his pending fee petition.

On November 16, 2020, Magistrate Judge Meriweather issued the R&R
recommending that I grant plaintiff's motion and award plaintiff $383,778.80 in attorney
fees related to his ERISA claim and $38,126.03 related to this fee petition, for a total fee
award of $421,904.83. Defendants objected to this Report and Recommendation on
November 30, 2020. Defs. Obj. [Dkt. # 94].

STANDARD OF REVIEW

When a party objects to a Magistrate Judge's recommendations, the Court
reviews de novo the portion of the report to which the party has objected. Fed. R. Civ. P.
72(b)(3); LCvR 72.3(c); Smith v. District of Columbia, 846 F.Supp.2d 197, 198-99
(D.D.C.2012); D.D. ex rel. Davis v. District of Columbia, 470 F.Supp.2d 1, 1-3
(D.D.C.2007). The Court may “accept, reject, or modify” the Magistrate Judge's
recommendations. Fed. R. Civ. P. 72(b)(3); LCvR 72.3(c).

ANALYSIS

Magistrate Judge Meriweather recommended that the Court order attorney fees in
the amount of $421,904.83. She found that Peck achieved the requisite success on the
merits of his ERISA claim to render him eligible for attorney fees under 29 U.S.C. §
1132(g)(1), and that the Hummell factors demonstrate that Peck is entitled to reasonable
attorney fees. I agree. Specifically, Selex’s ability to satisfy an award, the deterrent effect

of awarding attorney fees in this case, the common benefit conferred on future plaintiffs
who may seek ERISA claims, and the relative merits of the parties’ positions all weigh in
favor of a reasonable attorney fee award in this case.

Defendants object to Magistrate Judge Meriweather’s application of the Hummell
factors, and also argue that the Hummell factors do not support an award of attorney fees
in this case. As set forth above, I disagree, and agree instead with Magistrate Judge
Meriweather’s conclusion that the last four Hummell factors weigh in plaintiff's favor and,
together, in favor of awarding attorney fees in this case.

Defendants further object that the amount of attorney fees recommended by
Magistrate Judge Meriweather is exorbitant and unreasonable, arguing that a mere 10%
reduction of the fees sought would be insufficient. I adopt and agree with Magistrate Judge
Meriweather’s analysis of the reasonableness of the fees sought, but I agree with
defendants that the amount recommended in the R&R—amounting to 90% of the total fees
sought by plaintiff—is too high. In light of the considerable overlap in attorney hours
billed to ERISA work and work on other claims, as well as the vague, unreasonable, and
inefficient billing entries identified by Magistrate Judge Meriweather, I find that a further
10% reduction of the total fee hours sought would be reasonable. Having independently
reviewed plaintiff's counsel’s claimed hours, I find that an award totaling 80% of the fees
sought sufficiently compensates plaintiff's counsel and accounts for potentially
overlapping hours spent on non-compensable claims and any vague, unreasonable, or
inefficient billing entries. Therefore, I hereby GRANT Plaintiff's Motion for Attorney’s

Fees and Plaintiffs Supplemental Motion for Attorney’s Fees and award plaintiff
$344,504.55 in attorney fees related to his ERISA claim and $33,889.80 in attorney fees
related to this fee petition, for a total award of $378,394.35.
CONCLUSION

Upon consideration of Magistrate Judge Meriweather’s R & R, the parties’ briefing,
and the applicable case law and legal standards, the Court adopts Magistrate Judge
Meriweather’s Report and Recommendation awarding plaintiff attorney fees, except that
this Court agrees with defendants that the total amount of fees recommended is not
reasonable, and therefore awards plaintiff a total of $378,394.35. An appropriate Order

will issue with this Memorandum Opinion.

 
  

RICHARD J.
United States District Judge